Title: From Thomas Jefferson to William Fitzhugh, Jr., 1 July 1805
From: Jefferson, Thomas
To: Fitzhugh, William, Jr.


                  
                     Accounts five & thirty years, since the Date of this Transaction, spent in the regular Discharge of public, & private Duties, with an Uniformity of Tenor which I am not afraid to rest on the Verdict of those who have been known me—
                  
                       They will judge of me by my whole Life, & not by a single false Step taken at the Commencement of it
                  
                       To you I have said these Things, because I have known you from our early youth, & wish to stand approved by you— 
                  Accept Assurances of my Esteem &c
                  
                     Thomas Jefferson 
                     
                  
                  
                     a true Copy - W Fitzhugh
                  
               